                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

TAW/EMR/PP                                         271 Cadman Plaza East
F. #2019R00719                                     Brooklyn, New York 11201



                                                   July 8, 2020


By Email and ECF

James Darrow, Esq.
Federal Defenders of New York
One Pierrepont Plaza, 16th Floor
Brooklyn, New York 11201

             Re:      United States v. Akiva Schonfeld
                      Criminal Docket No. 19-489 (S-2) (PKC)

Dear Mr. Darrow:

              Enclosed please find the government’s supplemental production of discovery
in accordance with Rule 16 of the Federal Rules of Criminal Procedure, which supplements
the production made on January 23, 2020. The government also requests reciprocal
discovery from the defendant.

I.    The Government’s Discovery

             Enclosed are the following:

             •     Extraction report of the cellular telephone assigned call number (732) 552-
                   8364, Bates-numbered AS000031; and

             •     Extraction report of the cellular telephone assigned call number (848) 240-
                   8040, Bates-numbered AS000032.
II.    Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.



                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Temidayo Aganga-Williams
                                                  Erin M. Reid
                                                  Philip Pilmar
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

Enclosures

cc:    Clerk of the Court (PKC) (by ECF) (without enclosures)




                                              2
